Exhibit 3.1 Ross Miller Secretary of State 206 North Carson Street Carson City, NV 89701-4299 (775) 684-5708 Website: secretaryofstate.biz Document Number 20070074990-88 Filing Date and Time 01/30/2007 7:44 AM Entity Number E0082692007-0 Filed in the office of /s/ Ross Miller ROSS MILLER Secretary of State State of Nevada Articles of Incorporation (Pursuant to NRS 78) USE BLACK INK ONLY – DO NOT HIGHTLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation C.E. Entertainment, Inc. 2. Resident Agent Name and Street Address: (must be a Nevada address where process may be served) The Nevada Agency and Trust Company Name 50 West Liberty Street Suite 880Reno Nevada 89501 (MANDATORY) Physical Street AddressCityZip Code (OPTIONAL) Mailing AddressCityZip Code 3. Shares: (number of shares corporation is authorized to issue) Number of sharesPar valueNumber of shares with par value:50,000,000 per share: $.001 without par value: 0 4. Names & Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age; attach additional page if more than 3 directors/trustees) 1. George Daschko 7456 Barrymore DriveDelta, BC Canada V4C6X4 Street AddressCityStateZip Code 2. Alexander Hirnostai 108-9b Koshytsya Street Kyiv, Ukraine02068 Street AddressCityStateZip Code 3. Street AddressCityStateZip Code 5. Purpose: (optional – see instructions) The purpose of this Corporation shall be: Any Lawful Business Activity 6. Name, Address and Signature of Incorporator: (attach additional page if more than 1 incorporator) Amanda CardinalliX /s/ Amanda Cardinalli Name 50 West Liberty Street Suite 880Reno NV 89501 Street AddressCityStateZip Code 7. Certificate of Acceptance of Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above named corporation. X /s/ Amanda Cardinalli 1/30/2007 Authorized Signature of R.A. or On Behalf of R.A. CompanyDate This form must be accompanied by appropriate fees. Nevada Secretary of State Form 78 Articles 2007 Revised on: 01/01/2007
